By the Court, Sanderson, J.
The Court did not err in refusing to exclude the Chief of Police with the other witnesses. The exclusion of witnesses on the part of the prosecution, on the motion of the defendant, is not a matter of absolute right in all cases, but rests very much in the discretion of the Court, which may be exercised in favor of the defendant’s application or not, according to the circumstances of the case. (1 Greenleaf on Ev., Sec. 432.)
Nor did the Court err in refusing to discharge the defendant at the close of the testimony for the prosecution. The testimony of the accomplice was corroborated by other evidence in regard to several particulars, which at least tended to connect the defendant with the commission of the offense charged.
Nor did the Court err in sustaining the objection of the District Attorney to the testimony of the witness Bruce offered for the purpose of impeaching the testimony of Burke. The proper foundation for the admission of such testimony had not been laid. (1 Greenleaf on Ev., Sec. 462.)

Indictment for burglary.

The indictment would have been bad on demurrer had one been interposed, upon the ground that it contains two separate offenses: 1—burglary; and 2—grand larceny. At common law there are two kinds of burglary: 1—Complicated *626and mixed with another felony; and 2—simple burglary ; for which different punishments were inflicted. (1 Hale’s Pleas of the Crown, 549.) Hence at common law an indictment for the first necessarily comprised two offenses—burglary and such other felony as may have been committed in connection therewith—and the defendant could be acquitted of the burglary if the case was so upon the evidence, and found guilty of the other felony only (Id. 559.) Our criminal code, however, describes no such offense as burglary complicated and mixed with another felony. It describes simple burglary only. Hence under our practice burglary cannot, more than any other offense, be united in the same indictment with another offense. If in addition to the burglary, another offense has been committed, it must be made the foundation of a separate indictment. When, however, both offenses are stated in the same indictment, the objection must be taken by demurrer, or it will be deemed waived, and a verdict of guilty of either offense will not be disturbed on that ground. In the present case the objection was not taken by demurrer, but on motion in arrest of judgment, which was too late, as we held in Shotwell's Case, (27 Cal. 394.)
Recalling a jury and charging them, as to a new issue.
Nevertheless, after a careful examination of the record, we are satisfied that there was sufficient error at the trial to justify us in setting aside the verdict. We are satisfied that the defendant was in fact tried for one offense and found guilty of another. He was tried for burglary and found guilty of grand larceny. This is especially apparent from the instructions of the Court given at the close of the argument. That up to that time the defendant had been regarded by Court, counsel and jury as on trial for burglary only, does not, in our judgment, admit of doubt. The statutory definition of burglary was first read to the jury, and they were then told in substance “ that if they found from the evidence that the defendant in the nighttime of the 3d of March, 1865, broke and entered the outhouse mentioned in the indictment, or without *627force, the doors and windows being open, entered said house, with the intent to commit grand or petit larceny, they must find him guilty as charged in the indictment. If, on the contrary, they did not find from the testimony that he entered said house in the night time, with the intent to commit larceny, they must find him not guilty.” They were not told that if in their judgment the evidence did not sustain the charge of burglary they might inquire whether it sustained the charge of larceny. On the contrary, in the former event they were expressly told to find a verdict of “ not guilty.” The statutory definition of grand larceny was not read to them, nor were they told that under the indictment they could acquit the defendant of burglary and find him guilty of grand larceny, if they should so find the case upon the evidence. On the contrary, nothing whatever was said by the Court upon the subject of larceny. Its silence in that respect admits of but one explanation, which is that up to that time grand larceny, as a separate and distinct offense, had not been regarded as embraced within the issue, but on the contrary, had been entirely ignored and overlooked by Court, counsel and jury, except so far as it was to be considered in connection with the question of intent as an element in the offense of burglary.
After the jury had been out three hours without being able to agree upon a verdict, without any request on their part for further information upon any point of law, or any disagreement between them as to any part of the testimony, (see the four hundred and eighth section of the Criminal Practice Act,) all of which clearly appears from the record, they were recalled into Court by order of the Judge, of his own motion, and against the protest and under the exception of the defendant’s counsel, and then told for the first time, in substance, “that the indictment covered two offenses, burglary and grand larceny, of which the former was the higher and included the latter; and that they might, therefore, if they so found the case from the evidence, find the defendant guilty of grand *628larceny.” Thereupon the jury retiréd, and immediately thereafter returned with a verdict of guilty of grand larceny.
From the foregoing, which is fully sustained by the record, in our judgment, we are able to draw but one conclusion, which is, as has been already stated, that up to the time the jury was recalled the case had been conducted entirely upon the theory that the defendant was on trial for but one offense, and that that offense was burglary; and further, that the idea that he might also be tried for grand larceny was not suggested until after the case had been argued by his counsel and formally given to the jury. That so sudden a shifting of the issue, without time for further argument, might operate to the legal prejudice of the defendant, does not admit of doubt. That it may have done so is apparent from the fact that on the question of burglary the jury were out three hours without being able to find a verdict, while on the question of larceny they immediately agreed.

Larceny not included in burglary.

It is proper to add in this connection that the learned Judge of the Court below was mistaken in supposing, as he seems to have done, that this case was within the four hundred and twenty-fourth section of the Criminal Practice Act, which provides that “ in all cases the defendant may be found guilty of any offense, the commission of which is necessarily included in that with which he is charged in the indictment.” * * * Larceny is not necessarily included in burglary, like manslaughter in murder, within the sense of the statute; on the contrary it is no part of it. The offense of burglary is complete without any larceny being committed. The relation contemplated by the statute does not exist between burglary and such other felony, if any, as may chance to be committed by the defendant at the same time.
Judgment reversed and a new trial ordered.